Citation Nr: 0521748	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar disorder, to 
include as secondary to left eye toxoplasmosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from January 1979 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for bipolar disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, the veteran's representative indicated that the 
veteran desired a videoconference hearing at the regional 
office.  Because a hearing has not been conducted and the 
request has not been withdrawn, the appeal is remanded to 
ensure compliance with due process requirements.  

Accordingly, this matter is remanded to the RO for the action 
as follows:

The RO should schedule the veteran for a 
personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via a videoconference 
hearing.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




